DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 14 in the reply filed on August 5, 2022 is acknowledged.  The traversal is on the ground(s) that 1) any prior art search for Group I would be applicable to the methods of Group II, III, and IV, therefore there would be no search or examination burden on the Examiner and 2) the Groups have the same technical feature over the prior art and thus relate to a single inventive concept under PCT Rule 13.1. With respect to 2), Applicant further argues that (i) the method disclosed in Tanaka is not applicable to bast fibers because the fineness of bast fibers is larger than that in Tanaka and (ii) that the impregnation is not the feature providing the desired strength and feel of the artificial leather obtained by Tanaka.  This is not found persuasive because:
With respect to 1), it is respectfully submitted that this application is a national stage application under 35 U.S.C. 371. Unity of invention (not restriction practice pursuant to 37 CFR 1.141-1.146) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371. See MPEP 1893.03(d). A showing of serious burden on the Examiner if restriction is not required is only required on national applications filed under 35 U.S.C. 111(a). See MPEP 801 and 803(I). Since the present application is a national stage application submitted under 35 U.S.C. 371 Unity of Invention, not MPEP 8000, applies, and the Groups lack Unity of Invention for the reasons described in the restriction requirement.
With respect to 2i), it is respectfully submitted that there is no evidence in either Huang, Tanaka, or the instant specification that the polyurethane cannot be impregnated into the bast nonwoven due to the fineness of the fibers. Neither Huang nor Tanaka suggest that the fineness of the fibers affect impregnation. The arguments of counsel cannot take the place of evidence on the record. See MPEP 716.01(c)(II).
With respect to 2ii), at paragraph [0033] Tanaka explicitly teaches that when an elastic polymer is impregnated in a controlled amount, the feel and mechanical properties of the artificial leather is controlled in a desired level, the pulling out of the fibers from the substrate is prevented, and the adhesion of the surface layer coating is enhanced. The fact that other feature of the nonwoven artificial leather also affect these properties does not detract from the teaching that impregnating with an artificial leather provides the taught effects to a beneficial extent. Based on the disclosure of Tanaka, the ordinary artisan would be motivated to impregnate the nonwoven with the wet PU for the explicit beneficial reasonings disclosed by Tanaka. A reference may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See MPEP 2123(I).
The requirement is still deemed proper and is therefore made FINAL.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 8-13 and 16-17 are withdrawn and claim 15 is cancelled, resulting in claims 1-7 and 14 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2021 has been considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 8, line 11). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said first intermediate layer thickness” in lines 14 and 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a polymer” in line 2. The limitation is indefinite because it is unclear whether “a polymer” in claim 3 refers to the polymer previously recited in line 6 of claim 1, or an additional polymer. Since both polymers are impregnated into the fibers in the bottom layer, “a polymer” in claim 3 is being interpreted as having antecedent basis to the polymer recited in claim 1, pending further clarification from Applicant.
Claim 5 recites the limitation “said first intermediate layer thickness” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 6-7, and 14 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from claim 1, which states that the bottom layer is a nonwoven matt comprising bast fibers impregnated with a polymer. Claim 7, however, requires a certain amount of bast fibers, shives, and optionally a cured resin, where all of the above sum up to 100%. The components listed in claim 7 do not include a polymer in the bottom layer, as recited by claim 1. Since the components of claim 7 are required to sum up to 100 wt%, claim 7 thus excludes the polymer required by claim 1. Therefore, claim 7 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 206109852)1,2 in view of Hijosa (US 2013/0149512).
With respect to claims 1-4, Huang teaches synthetic leather containing degradeable hemp (bast) fibers (paragraph [0002]). The synthetic leather includes a hemp (bast) fiber nonwoven fabric, the top of the hemp (bast) fiber nonwoven is coated with a wet PU layer (together bottom layer), the upper surface of the wet-process PU layer is coated with a dry-process hydrophilic PU layer (intermediate layer), and the top of the dry-process hydrophilic PU layer (intermediate layer) is coated with a dry process hydrophobic PU layer (top layer) (paragraph [0007]). The thickness of the hemp (bast) fiber nonwoven fabric is 0.95-1.05 mm and the thickness of the wet PU layer is 0.35-0.4 mm (bottom layer thickness) (bottom layer thickness greater than any of said first intermediate layer thickness or said top layer thickness) (paragraphs [0011]-[0012]). The dry-processed hydrophilic PU layer (intermediate layer) has a thickness of 0.02-0.03 mm (intermediate layer thickness) (paragraph [0013]). The dry-processed hydrophobic PU layer (top layer) has a thickness of 0.02-0.03 mm (top layer thickness) (paragraph [0014]).
With respect to the hydrophilic PU layer (intermediate layer) having a thickness that is less than the hydrophobic PU layer (top layer), it is noted that Huang teaches the same thickness range for both layers (paragraphs [0013]-[0014]). The ordinary artisan would recognize that the layers may be the same thickness, the hydrophilic PU layer (intermediate layer) may have a greater thickness, or the hydrophilic PU layer (intermediate layer) may have a thinner thickness. Therefore, to one of ordinary skill in the art, it would have been obvious to try the three thickness relationships in order to determine which provides the desired hydrophilic and hydrophobic properties to the resulting artificial leather as well as the desired hand and feel. See MPEP 2143.
Huang is silent as to the hemp (bast) fiber nonwoven being impregnated with the wet PU layer.
Hijosa teaches a natural multiple layered nonwoven stack material or web material that can have the appearance of leather (paragraph [0002]). The natural nonwovens comprise a composite fiber material of from about 80 to 100% w/w leaf or stem fiber and from about 0 to 20 w/w% of a polymer (paragraph [0015]). The stem fibers used may be flax, jute, ramie, and hemp (paragraph [0018]). Hijosa further teaches that one or more of the material layers may be associated with a curable material, such as a resin (paragraph [0021]). The curable material may be coated onto the nonwoven material or impregnated into the nonwoven material in a variety of conventionally known manners (paragraphs [0023]). Preferably the curable material is impregnated into the nonwoven material (paragraph [0023]). Desirably the curable material is pigmented to provide a color finish (paragraphs [0024]-[0027]). Once the curable material is cured, a nonwoven material is produced which, which the appropriate treatment, can resemble leather (paragraph [0027]).
Since both Huang and Hijosa resin layers coated onto a natural fiber nonwoven that may comprise hemp for use as an artificial leather substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wet PU layer of Huang to be impregnated into the hemp (bast) fiber nonwoven layer because as taught by Hijosa it is known that resin may either coat or impregnate the natural fiber nonwoven in the artificial leather art, and that impregnation of the resin allows for the nonwoven to resemble leather (i.e., form an artificial leather), and can provide a color finish.
The polymer in the bottom layer being for binding and coloring the bast fibers and the intermediate layer being for gluing with the top layer defines the polymer and intermediate layer by what they do, rather than what they are. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Huang in view of Hijosa teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.

With respect to claim 5, Huang in view of Hijosa teaches all the limitations of claim 1 above. Huang further teaches the thickness of the hemp (bast) fiber nonwoven fabric is 0.95-1.05 mm and the thickness of the wet PU layer is 0.35-0.4 mm (bottom layer thickness) (paragraphs [0011]-[0012]). The dry-processed hydrophilic PU layer (intermediate layer) has a thickness of 0.02-0.03 mm (intermediate layer thickness) (paragraph [0013]). The dry-processed hydrophobic PU layer (top layer) has a thickness of 0.02-0.03 mm (top layer thickness) (paragraph [0014]).
The thickness of the hemp (bast) fiber nonwoven fabric is 32-52.5 times greater than the thickness of the hydrophilic PU layer (intermediate layer) and the hydrophobic PU layer (top layer). The thickness of the hydrophobic PU layer (top layer) may be 0.67-1.5 times greater than the hydrophilic PU layer (intermediate layer).
The thickness of the hemp (bast) fiber nonwoven range substantially overlaps the claimed range in the instant claim 5. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Huang, because overlapping ranges have been held to establish prima facie obviousness.
With respect to the thickness ratios, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 (I). In the instant case, the ranges have either overlapping endpoints or are so close to be almost touching. Both the prior art Huang and the instant invention provide nonwoven laminates suitable for use as artificial leather, and therefore are expected to have the same properties.

With respect to claim 14, Huang in view of Hijosa teaches all the limitations of claim 1 above.
Huang is silent as to the leather being used in the form of clothing, furniture, shoes, purses, bags, luggage, and linings.
Hijosa teaches a natural multiple layered nonwoven stack material or web material that can have the appearance of leather (paragraph [0002]). The natural nonwovens comprise a composite fiber material of from about 80 to 100% w/w leaf or stem fiber and from about 0 to 20 w/w% of a polymer (paragraph [0015]). The stem fibers used may be flax, jute, ramie, and hemp (paragraph [0018]). Hijosa further teaches that one or more of the material layers may be associated with a curable material, such as a resin (paragraph [0021]). Hijosa further teaches the nonwoven materials are advantageous because they take color well and can be used as a substitute material in making, for example, fashion accessories, furnishings, clothing, home interior panels, bags, luggage, the car industry, shoes, etc. (paragraph [0106]).
Since both Huang and Hijosa teach natural fiber artificial leather that may comprise hemp fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use the artificial leather of Huang as a material in making, for example, fashion accessories, furnishings, clothing, home interior panels, bags, luggage, the car industry, shoes, etc., because Hijosa teaches that these are suitable articles to use natural fiber-based artificial leather in.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 206109852)3,4,  in view of Hijosa (US 2013/0149512) as applied to claim 1 above, and further in view of Yamakawa (US 6784127) and Seibert (US 3846156).
With respect to claim 6, Huang in view of Hijosa teaches all the limitations of claim 1 above.
Huang in view of Hijosa is silent as to the hemp (bast) nonwoven layer (bottom layer) having a fiber density of 150-350 gsm in dry conditions or a fiber density of 300-600 gsm in a dry condition.
Yamakawa teaches a polyurethane elastic fiber nonwoven fabric and a synthetic leather using the polyurethane elastic fiber nonwoven fabric (col. 1, lines 8-16). Yamakawa further teaches that the basis weight of a nonwoven fabric is usually within the range of from about 25 to 500 gsm, but is preferably from about 50 to 400 gsm when used as the base material of the synthetic leather (col. 5, lines 11-14).
The fiber density range of the nonwoven of Yamakawa substantially overlaps the claimed range in the instant claim 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yamakawa, because overlapping ranges have been held to establish prima facie obviousness.
Since both Huang in view of Hijosa and Yamakawa teach artificial leathers comprising a nonwoven base fabric and polyurethane, it would have been obvious to one of ordinary skill in the art to have modified the hemp (bast) nonwoven layer (bottom layer) of Hijosa in view of Yamakawa to have a basis weight of 50-400 gsm because Yamakawa teaches it is an appropriate basis weight for nonwoven bases for artificial leather, and would produce the predictable results of providing an artificial leather. See MPEP 2143.
Huang in view of Hijosa and Yamakawa is silent as to the hydrophilic PU layer (intermediate layer) having a binder material density of 20-200 gsm in dry condition and the hydrophobic PU layer (top layer) having a polymer density of 30-200 gsm in dry condition.
Seibert teaches a process of preparing a soft, drapeable artificial leather by applying a polyurethane solution as a coating layer onto a textile substrate, coagulating the polyurethane and then washing and drying the coated layer (col. 1, lines 15-26). The thickness of the applied coating in terms of weight per unit area is generally between 40 gsm and 300 gsm (col. 6, lines 51-75). The abrasion resistance of the layers or surface coatings depends on the apparent thickness of the polyurethane layers and decreases with decreasing thickness (col. 7, lines 1-14).
The density range of the polyurethane layers of Seibert substantially overlaps the claimed range in the instant claim 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Seibert, because overlapping ranges have been held to establish prima facie obviousness.
Since both Huang in view of Hijosa and Yamakawa and Seibert teaches artificial leather comprising a base textile and polyurethane coating layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified hydrophilic PU layer (intermediate layer) and the hydrophobic PU layer (top layer) to have a weight per unit are of between 40-300 gsm in order to provide the appropriate abrasion resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (US 2015/0337496) discloses a method of increasing the brightness of non-wood fibers and nonwoven fabrics produced by the method (abstract). More specifically, the invention is related to methods for non-wood fiber bleaching and shive reduction (paragraph [0002]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Machine translation used as reference
        3 Cited in IDS
        4 Machine translation used as reference